RENDERED: AUGUST 14, 2020; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                 NO. 2018-CA-001361-MR


JEROME HAWKINS                                                      APPELLANT



                   APPEAL FROM HENDERSON CIRCUIT COURT
v.                 HONORABLE KAREN LYNN WILSON, JUDGE
                           ACTION NO. 13-CR-00251



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

ACREE, JUDGE: Jerome Hawkins appeals the Henderson Circuit Court’s denial

of his RCr1 11.42 motion for post-conviction relief alleging his counsel’s

assistance was ineffective. He also asserts he was entitled to appointment of




1
    Kentucky Rules of Criminal Procedure.
counsel and an evidentiary hearing on his post-conviction motion. After careful

review, we affirm.

                                  BACKGROUND

              Hawkins was indicted on one count of first-degree trafficking in a

controlled substance (four or more grams of cocaine), one count of trafficking in

marijuana (over eight ounces), and one count of being a first-degree persistent

felony offender. The jury found Hawkins guilty on all charges. He was sentenced

to seventeen years in prison. The Kentucky Supreme Court affirmed his

conviction. Hawkins v. Commonwealth, 536 S.W.3d 697 (Ky. 2017).

              After his judgment of conviction was affirmed, Hawkins, acting pro

se, filed an RCr 11.42 motion to vacate the judgment for ineffective assistance of

counsel. He also moved for appointment of counsel. The circuit court denied his

motions without conducting an evidentiary hearing. This appeal followed.

                            STANDARD OF REVIEW

              Every defendant is entitled to reasonably effective, but not necessarily

errorless, counsel. Fegley v. Commonwealth, 337 S.W.3d 657, 659 (Ky. App.

2011). In evaluating a claim of ineffective assistance of counsel, we apply the

familiar “deficient-performance plus prejudice” standard first articulated in

Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 2065, 80 L. Ed. 2d
674 (1984).


                                          -2-
             Under this standard, the movant must first prove his counsel’s

performance was deficient. Id., 466 U.S. at 687, 104 S. Ct. at 2064. To establish

deficient performance, the movant must show that counsel’s representation “fell

below an objective standard of reasonableness” such that “counsel was not

functioning as the ‘counsel’ guaranteed by the Sixth Amendment[.]”

Commonwealth v. Tamme, 83 S.W.3d 465, 469 (Ky. 2002); Commonwealth v.

Elza, 284 S.W.3d 118, 120-21 (Ky. 2009).

             Second, a movant must prove counsel’s “deficient performance

prejudiced the defense.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. That

requires the movant to show “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id., 466 U.S. at 694, 104 S. Ct. at 2068.

             As a general matter, we recognize “that counsel is strongly presumed

to have rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment.” Id., 466 U.S. at 690, 104 S. Ct. at

2066. For that reason, “[j]udicial scrutiny of counsel’s performance [is] highly

deferential.” Id., 466 U.S. at 689, 104 S. Ct. at 2065. We must make every effort

“to eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel’s challenged conduct, and to evaluate the conduct from counsel’s

perspective at the time.” Id.


                                         -3-
                                     ANALYSIS

             Not every claim of ineffective assistance merits an evidentiary

hearing. Nor is an RCr 11.42 movant automatically entitled to one. See Stanford

v. Commonwealth, 854 S.W.2d 742, 743 (Ky. 1993). The trial court need only

conduct an evidentiary hearing “if there is a material issue of fact that cannot be

conclusively resolved, i.e., conclusively proved or disproved, by an examination of

the record.” Fraser v. Commonwealth, 59 S.W.3d 448, 452 (Ky. 2001) (citations

omitted); RCr 11.42(5). An evidentiary hearing is unnecessary when the record

refutes the claims of error or when the allegations, even if true, would not be

sufficient to invalidate the conviction. Harper v. Commonwealth, 978 S.W.2d 311,

314 (Ky. 1998).

             Likewise, not every movant is entitled to counsel in a post-conviction

proceeding. Fraser, 59 S.W.3d at 451. But, if an evidentiary hearing is mandated,

then the trial court shall appoint counsel to represent an indigent defendant. RCr

11.42(5).

             As explained below, the claims raised by Hawkins are either refuted

by the record or are insufficient, based on review of the record, to justify relief

under Strickland. An evidentiary hearing was not warranted and, accordingly,

Hawkins was not entitled to appointment of counsel.




                                          -4-
Trial Counsel Ineffectiveness

                First, Hawkins contends trial counsel was ineffective for failing to

object to the jury instruction on first-degree trafficking in four grams or more of

cocaine by not challenging the Commonwealth’s assertion that he possessed four

or more grams of “pure” cocaine. The police seized multiple baggies of alleged

cocaine from Hawkins. Testimony revealed that one baggie contained

approximately 5.475 grams of a white solid. Testing showed the white solid

consisted of cocaine as well as “cutting agents.” At trial, Hawkins moved for a

directed verdict, asserting the Commonwealth had not proven there were four

grams of pure cocaine. The motion was denied.

                The Kentucky Supreme Court addressed the purity issue on appeal. It

noted that Hawkins should have objected to the jury instruction, and his failure

resulted in a lack of preservation. Accordingly, it reviewed only for palpable error.

Hawkins, 536 S.W.3d at 701. It concluded that “[KRS2 218A.010(7)3] clearly

defines ‘a substance containing any quantity of cocaine’ as cocaine.” Id. at 703.

Therefore, the Commonwealth was not required to prove that pure cocaine

accounted for the total weight of four or more grams.




2
    Kentucky Revised Statutes.
3
    Previously titled KRS 218A.010(5).

                                            -5-
             The jury was correctly instructed on this offense, and the 5.475 grams

of cocaine was sufficient to convict Hawkins. Even if Hawkins’ trial counsel had

objected, the outcome of the case would not have changed. Therefore, any

deficiency in failing to object to the jury instruction did not prejudice Hawkins’

defense.

             Second, Hawkins asserts trial counsel failed to properly address the

inadvertent disclosure of the identity of the Commonwealth’s confidential

informant. Prior to Hawkins’ indictment, the Commonwealth recovered drugs

from his truck in accordance with a valid search warrant. The basis of the search

warrant was an affidavit from a detective who relied on information provided by a

confidential informant. Hawkins moved to suppress the evidence. During the

suppression hearing, the detective inadvertently disclosed the name of the

informant.

             The circuit court found the disclosure to be accidental and

admonished counsel not to discuss the informant’s name outside the courtroom.

The court also ruled that the defendant could not call the informant as a witness.

Hawkins asserts his counsel was ineffective for failing to argue that the




                                         -6-
Commonwealth waived its privilege to keep the informant confidential under

KRE4 508(c)(1).5

                KRE 508(a) grants the Commonwealth “a privilege to refuse to

disclose the identity of a person who has furnished information relating to or

assisting in an investigation of a possible violation of a law[.]” But the

Commonwealth may voluntarily waive this privilege “if the identity of the

informer . . . has been disclosed by the holder of the privilege[.]” KRE 508(c)(1).

This exception only applies if the disclosure is voluntary. Taylor v.

Commonwealth, 987 S.W.2d 302, 304 (Ky. 1998) (“[e]xceptions to the privilege

occur when the disclosure is voluntary”).

                The circuit court found, and we agree, the disclosure of the

confidential informant’s name was inadvertent and not intentional. “To be the

equivalent of an express waiver, there must be a ‘known right’ that is ‘voluntar[ily]

and intentional[ly] surrender[ed].’” Penticuff v. Miller, 503 S.W.3d 198, 205 (Ky.

App. 2016) (citations omitted); see also Baker v. Jones, 199 S.W.3d 749, 753 (Ky.

App. 2006) (“[i]nadvertent . . . release of [information] does not result in the


4
    Kentucky Rules of Evidence.
5
  We note Hawkins’ counsel did move to reveal the identity of the confidential informant on the
basis that it was relevant and essential to his defense. The circuit court held a hearing and, after
applying the analysis set forth in Heard v. Commonwealth, 172 S.W.3d 372 (Ky. 2005),
determined that disclosure was not warranted. The Kentucky Supreme Court affirmed that ruling
in Hawkins’ direct appeal. Hawkins, 536 S.W.3d at 703-04. However, it declined to address the
waiver issue because it had not been preserved.

                                                -7-
waiver”). Therefore, the exception for voluntary waiver does not apply. Hawkins’

counsel was not deficient for failing to raise an issue not supported by the law.

             Third, Hawkins argues trial counsel was ineffective for failing to

adequately challenge the veracity of the detective’s affidavit for a search warrant

during the suppression hearing. His argument centers on the unreliability of the

confidential informant. Specifically, he asserts the detective was unable to answer

many of trial counsel’s questions relating to the reliability of the confidential

informant, which “only mean[s] that [the detective] had to make false statements in

his affidavit.” To the extent Hawkins is challenging the trial court’s denial of his

suppression motion, that issue is not properly before us. We address only whether

Hawkins’ trial counsel was ineffective.

             Hawkins does not further explain how his counsel was ineffective,

other than a blanket statement that he did not adequately “pursue the veracity of

the affidavit.” We disagree. It is uncontested that Hawkins’ counsel cross-

examined the detective on his affidavit during the suppression hearing.

Specifically, counsel questioned the detective on the reliability of the confidential

informant, asking him about the informant’s criminal history, among other things,

and whether he was being compensated for working with the investigation. The

mere fact that the detective was unable to answer all of trial counsel’s questions




                                          -8-
does not render his performance ineffective. We conclude Hawkins’ counsel was

not deficient.

             Fourth, Hawkins argues trial counsel was ineffective for failing to

object to the racial makeup of the jury pursuant to Batson v. Kentucky, 476 U.S.
79, 86, 106 S. Ct. 1712, 1717, 90 L. Ed. 2d 69 (1986). Hawkins alleges the

Commonwealth used peremptory challenges to strike four African-American

jurors. This is unsupported by the record. The record reveals one African-

American was excused during voir dire because she knew Hawkins and was

familiar with his history. But the record does not indicate how either party used

their peremptory strikes.

             The first element of a Batson claim is a prima facie showing that the

Commonwealth exercised a peremptory challenge on the basis of race. Roe v.

Commonwealth, 493 S.W.3d 814, 826 (Ky. 2015). Therefore, the first prerequisite

to a successful claim of ineffective assistance of counsel for failing to assert a

Batson claim is proof the Commonwealth excluded jurors of the defendant’s same

race. Hawkins fails to cite any part of the record to establish that showing, and our

review discovered none.

             This also makes it impossible to show how the presence on the jury of

unidentified/unidentifiable stricken jurors would have changed the outcome of his

case. We see no deficiency in legal representation here.


                                          -9-
             Fifth, Hawkins argues he was prejudiced by improper juror

communications. Specifically, he asserts multiple jurors were texting during his

trial. According to Hawkins, the trial judge took one of the juror’s phones,

reviewed the text messages without counsel present, and determined they were not

related to the trial. Hawkins asserts the circuit court erred by not holding a hearing

on the issue, and trial counsel was ineffective for failing to object to the trial

judge’s review of the text messages without counsel present. Hawkins did not

raise this issue in his RCr 11.42 motion before the circuit court.

             As an initial matter, Hawkins’ assertion that the circuit court erred by

not holding a hearing on juror misconduct should have been raised on direct

appeal. Accordingly, RCr 11.42 is not the appropriate vehicle for the relief he

seeks. See Thacker v. Commonwealth, 476 S.W.2d 838, 839 (Ky. 1972) (“It is not

the purpose of RCr 11.42 to permit a convicted defendant to retry issues which

could and should have been raised [on direct appeal.]”). Hawkins’ request for

palpable error review of the issue pursuant to RCr 10.26 does not cure this

deficiency. “RCr 10.26 is a standard of review for . . . the appellate court, when

reviewing an appeal from a final judgment, because of a palpable error during trial

that resulted in manifest injustice.” Stoker v. Commonwealth, 289 S.W.3d 592,

598 (Ky. App. 2009).




                                          -10-
                We will not undertake a palpable error review under RCr 10.26

because the rule does not afford a separate basis for relief under RCr 11.42 or CR6

60.02. Stoker v. Commonwealth, 289 S.W.3d 592, 598 (Ky. App. 2009).

                Finally, Hawkins asserts trial counsel’s errors, taken cumulatively,

would be sufficient to warrant a new trial. We disagree. We made no finding that

counsel’s performance was deficient or that it created prejudice sufficient to

constitute ineffective assistance of counsel in any of Hawkins’ arguments analyzed

above. There can be no cumulative error when individual meritless claims of

ineffective assistance of counsel are combined. McQueen v. Commonwealth, 721
S.W.2d 694, 701 (Ky. 1986).

                Each of Hawkins’ claims of ineffective assistance of counsel was

resolvable on the record. There was no need for a hearing and, consequently, no

requirement to appoint counsel to represent him.

                                         CONCLUSION

                We affirm the Henderson Circuit Court’s order denying Hawkins’

RCr 11.42 motion for post-conviction relief alleging ineffective assistance of

counsel.

                ALL CONCUR.




6
    Kentucky Rules of Civil Procedure.

                                            -11-
BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

Jerome Hawkins, pro se     Andy Beshear
Sandy Hook, Kentucky       Attorney General of Kentucky

                           Courtney J. Hightower
                           Assistant Attorney General
                           Frankfort, Kentucky




                         -12-